        Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 1 of 24




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


                                       :
 JOSSEAN CRISPIN,                      :
     Plaintiff,                        :
                                       :
       v.                              :           No. 3:19-cv-413 (VLB)
                                       :
 ANDREA REISCHERL, et al.,             :
     Defendants.                       :
                                       :


                             INITIAL REVIEW ORDER

      Plaintiff, Jossean Crispin, currently confined at MacDougall-Walker

Correctional Institution in Suffield, Connecticut, filed this complaint pro se under

42 U.S.C. § 1983. Before correcting deficiencies in his motion to proceed in forma

pauperis, plaintiff filed a motion to amend and an Amended Complaint. He also

filed a motion for extension of time and two motions for appointment of counsel.

As plaintiff can file an amended complaint once as of right under these

circumstances, his motion to amend, Doc. #8, is denied as moot. In addition,

plaintiff paid the filing fee to commence this action. Thus, his motion for

extension of time to respond to the notice of insufficiency, Doc. #10, also is

denied as moot.

      Plaintiff claims he was discriminated against for being charged with a

sexual offense. Plaintiff names seventeen defendants in the caption of the

Amended Complaint: APRN Andrea Reischerl, LPC William J. Longo, Warden

Nick Rodriguez, Dr. Leonard J. Santarsiero, Dave Maiga, Correctional Officer

Craig Purdy, Elizabeth Tugie, Counselor Supervisor Carlene Davis, Captain Keith
        Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 2 of 24




Lizon, Captain Gregorio Robles, Captain Brian Jackson, Acting Deputy

Commissioner Angel Quiros, former Commissioner Scott Semple, former Deputy

Commissioner Monica Rinaldi, former Deputy Commissioner Cheryl Cepelak,

Counselor Shannon Dow, and Nurse Victoria A. Kilham. Plaintiff names all

defendants in individual and official capacities.

      Under 28 U.S.C. § 1915A (2000), the court must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from such relief. Id. This

requirement applies both when the plaintiff pays the filing fee and when he

proceeds in forma pauperis. See Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir. 1999)

(per curiam).

      In reviewing a pro se complaint, the court must assume the truth of the

allegations, and interpret them liberally to “raise the strongest arguments [they]

suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). Although detailed

allegations are not required, the complaint must include sufficient facts to afford

the defendants fair notice of the claims and the grounds upon which they are

based and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544,

555-56 (2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The plaintiff must plead “enough facts to state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. Nevertheless, it is

well-established that “pro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank



                                          2
         Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 3 of 24




of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d

90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude for pro se

litigants).

                                    I. Allegations

A.     Background

       Plaintiff was readmitted to the Department of Correction at Hartford

Correctional Center on January 10, 2018. Pursuant to a court order for mental

health treatment, plaintiff was housed awaiting transfer to Garner Correctional

Institution (“Garner”). He was transferred two days later.

       On January 16, 2018, plaintiff was placed in C-Block. Counselor Hakin,

who is not a defendant, asked plaintiff the nature of the charges against him.

Plaintiff refused to discuss his case on advice of his attorney. When plaintiff

asked whether his wife was on his visiting list, Counselor Hakin said yes, but also

said she was removing his wife from the list. Counselor Hakin would not provide

a reason.

       Later in the day, Counselor Hakin asked plaintiff to sign a form indicating

that he wanted his wife on his visiting list. Plaintiff read the form upside down

and saw that the form was to permanently remove persons from his visiting list.

He refused to sign the form. Plaintiff believes that the Department of Correction

was attempting to isolate him to assist the police in building their case as

plaintiff’s wife was his key witness. Plaintiff asked that he be separated from

Counselor Hakin and filed a grievance about this incident.



                                          3
        Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 4 of 24




      The next day, Counselor Hakin told plaintiff that his wife and son could not

visit. Plaintiff broke down and began crying uncontrollably. He asked to speak to

mental health staff but Counselor Hakin refused and instructed Correctional

Officer Giffen to issue plaintiff a disciplinary report. She claimed that plaintiff

was making threats. Plaintiff stated that he was speaking to “the voices.”

      Plaintiff was placed on suicide watch. When he filed grievances about

everything, Counselor Hakin and Dr. Carhart cleared him from suicide watch.

Plaintiff was transferred from Garner. Plaintiff requested that the hand-held video

recording be preserved to show his mental instability. Counselor Hakin and

Captain Capellaro, also not a defendant, refused the request and destroyed the

recording.

      Plaintiff returned to Hartford Correctional Center. He was placed in a single

cell because of his mental illness. Plaintiff decompensated and sought mental

health treatment. While being escorted to the nurse, Correctional Officer Fortin,

who is not a defendant, made sexual comments and called plaintiff a child

molester. After speaking to the nurse, plaintiff asked to speak to a lieutenant

because he disagreed with his placement on suicide watch. Plaintiff claimed he

was not suicidal. Plaintiff considered his behavior as verbally venting but not

hostile or aggressive.

      Officer Fortin picked plaintiff up and slammed him on his head causing

plaintiff to experience a seizure. When he regained consciousness, Officer Fortin

was slamming his head against the floor. The nurse called a false code, causing

plaintiff to be sprayed in his face with a chemical agent. Plaintiff suffers from



                                           4
        Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 5 of 24




asthma and should not be exposed to chemical agents.

      Plaintiff went to court with a swollen face and black eyes. His attorney

contacted the state police on plaintiff’s behalf. Plaintiff was denied permission to

speak to the state police because he was on suicide watch. For thirty days,

plaintiff was transferred among correctional facilities, always on suicide watch.

Plaintiff contends that the transfers were intended to exacerbate his mental

illness and prevent him from filing grievances. Ultimately, he was transferred to

Connecticut Valley Hospital.

B.    Allegations Underlying Claims

      The alleged harassment resumed upon plaintiff’s return to the Department

of Correction. On May 9, 2018, defendant Purdy told plaintiff that he would

mentally break him for being charged with a sexual offense. When plaintiff left

his cell for recreation, defendant Purdy began shoving plaintiff and telling plaintiff

to “hit me child molester.” Doc. #9 at 15, ¶ 1. Defendant Purdy shoved plaintiff

into a door causing a cut to his brow for which defendant Purdy denied medical

treatment that day and the next day.

      Plaintiff submitted requests regarding this harassment to defendants

Rodriguez and Davis as well as Dr. Frayne and Derrick Molden. The requests

were ignored. The abuse increased. Plaintiff began saving his medication to

commit suicide. He was discovered and punished for worsening his mental

health condition. Plaintiff continued filing requests and grievances over the

following months.

      In July 2018, defendant Purdy came to search plaintiff’s cell. He made



                                          5
        Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 6 of 24




sexual comments and told plaintiff that he intended to trash the cell. Defendant

Captain Lizon, defendant Purdy’s supervisor told plaintiff that defendant Purdy

had been spoken to regarding incident in May. However, defendant Purdy

continued to retaliate against plaintiff for four or five months through a pattern of

harassment and threats of false disciplinary charges.

      On September 5, 2018, plaintiff filed an Inmate Remedy regarding the

retaliation and sexual harassment. As the harassment increased, the warden told

plaintiff was being placed “on Administrative.” Id., ¶ 7. Plaintiff became mentally

unstable and again began saving medication to overdose. While in segregation,

defendant Purdy called him a snitch, threatened beatings and disciplinary action,

and told plaintiff that he intended to make plaintiff’s prison time hell.

      Between September 14 and 27, 2018, defendant Purdy issued plaintiff two

allegedly false disciplinary charges. Plaintiff’s request for preservation of

surveillance footage was refused. On September 27, 2018, plaintiff filed a

grievance for retaliation.

      On September 28, 2018, Lieutenant Lindsey told plaintiff that the pattern of

abuse and two disciplinary charges by defendant Purdy presented a separation

issue. The following day, plaintiff asked Lieutenant Vallere to check if a

separation had been reduced to writing. It had not. On September 29, 2018,

plaintiff complained about defendant Purdy to Lieutenant Roberts.

      On October 1, 2018, plaintiff spoke to defendant Captain Robles about the

disciplinary charges. Defendant Robles smiled and stated that he did not believe

that plaintiff had not made any threats. Defendant Robles said he was aware of



                                           6
        Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 7 of 24




the history between plaintiff and defendant Purdy and acknowledges that the

charges probably were fabricated but said that an inmate’s word was not

credible. Shortly thereafter defendant Purdy was transferred.

      Plaintiff submitted a FOIA request to preserve surveillance footage from

September 14, 2018 through September 27, 2018, and from September 27, 2018

through October 1, 2018. Defendant Captain Jackson denied the request.

      Plaintiff received notice that defendant Rodriguez was requesting

Administrative Segregation placement based on the two disciplinary charges

from defendant Purdy and an earlier ticket for fighting that was dismissed as self-

defense. Plaintiff believes that a second reason for the placement was that

plaintiff was being charged with sexual assault.

      Plaintiff requested that his advocate, Counselor Skrbiski, submit his

evidence prior to the hearing. Counselor Skrbiski refused. Defendant Tugie, who

presided at the November 7, 2018 hearing, refused to grant plaintiff a continuance

to obtain his evidence, stating that continuances were not permitted for

segregation hearings. Defendant Tugie told plaintiff that he could have

Counselor Skrbiski fax his information to her later. Plaintiff has submitted an

exhibit noting that defendant Dow also informed him that he could submit his

evidence later. Doc. #11 at 56. Counselor Skrbiski refused to fax the evidence to

defendant Tugie.

      The decision to place plaintiff on Administrative Segregation was made on

November 8, 2018. The notification of decision form contained no reason for

plaintiff’s placement. Plaintiff appealed his placement. Plaintiff alleges that



                                          7
        Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 8 of 24




defendant Dow completed paperwork to place plaintiff on the sex offender

registry, but he never signed the form. The submitted exhibit is a notification

form stating that plaintiff is not eligible for Risk Reduction Earned Credit because

he was reclassified to Administrative Segregation. The box for completed sex

offender registration is not checked. Doc. #11 at 57.

      Prior to his placement on Administrative Segregation, plaintiff was

decompensating to the extent that Dr. Santarsiero requested that he be returned

to Garner for stabilization. The Department of Correction did not approve the

transfer request. Since then, plaintiff has experienced several mental break-

downs as a result of solitary confinement. He is schizophrenic and engages in

self-harm and suicidal ideation. Plaintiff has undergone forced hospitalization

and multiple increases in medication. Plaintiff’s mental health condition

prevented him from completing the restrictive housing program.

      Plaintiff has written multiple complaints to officials ranging from the

commissioner down to counselors. Administrative Remedies Coordinator

Schold, who is not a defendant, has back-dated documents and refused to file

grievances to prevent plaintiff from filing lawsuits.

                                     II. Discussion

      Department of Correction records show that plaintiff was sentenced on

January 30, 2019. See

www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=339978 (last visited

May 8, 2019). As all of the allegations predate sentencing, plaintiff was a pretrial

detainee and his claims for that period are considered under the Fourteenth



                                          8
        Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 9 of 24




Amendment. See Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (rights of

pretrial detainees are considered under the Fourteenth Amendment while rights

of sentenced prisoners are considered under the Eighth Amendment).

       Plaintiff alleges that his confinement in Administrative Segregation

became an Eighth Amendment violation after he was sentenced on January 20,

2019. Doc. #1 at 69. While this is true, plaintiff alleges no facts regarding his

confinement after he was sentenced. Thus, the Court considers his claims only

under the Fourteenth Amendment. Plaintiff also refers to the Thirteenth

Amendment and the Universal Declaration of Human Rights. Liberally construing

the Amended Complaint, the Court considers below the plausibility of claims for

harassment, use of excessive force, denial of due process, false accusation,

deliberate indifference to health and safety, and retaliation.

A.    Personal Involvement

      Personal involvement in the alleged constitutional violation is a

prerequisite for an award of damages under section 1983. See Wright v. Smith,

21 F.3d 496, 501 (2d Cir. 1994). Plaintiff makes no reference to defendants

Reischerl, Longo, Maiga, Rinaldi, or Cepelak in his Amended Complaint and their

names do not appear in any of the exhibits attached to the Amended Complaint or

the additional Evidence and Exhibits he filed. Thus, plaintiff has not stated

cognizable claims against them.

      The Court notes that some of these defendants are supervisory officials.

To establish the personal involvement of a supervisory official, plaintiff must

show that that defendant was aware of, and failed to correct or stop, a



                                          9
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 10 of 24




constitutional violation. See Shaw v. Prindle, 661 F. App’x 16, 18 (2d Cir. 2016)

(quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). Plaintiff does not,

however, allege that he made any of these defendants aware of his complaints.

Thus, the claims for damages against defendants Reischerl, Longo, Maiga,

Rinaldi, and Cepelak are dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

       In addition, plaintiff seeks injunctive relief in the form of release from

Administrative Segregation. As there are other defendants who can afford him

this relief, the official capacity claims against defendants Reischerl, Longo,

Maiga, Rinaldi, and Cepelak are dismissed as well.

      Plaintiff alleges facts relating only to defendants Semple, Rodriguez,

Robles, Purdy, Tugie, Davis, Lizon, Jackson, and Dow in his statement of facts.

In his prayer for relief, plaintiff identifies Dr. Santarsiero as the doctor who

recommended his transfer to Garner and Angel Quiros as the person who

removed plaintiff from Administrative Segregation after he had been on that

status for over four years. Plaintiff has attached 48 pages of exhibits to his

Amended Complaint and filed an additional 108 pages of exhibits. One exhibit

shows that, on November 27, 2018, defendant Kilham filed a notice informing

plaintiff that the time to respond to a grievance had been extended. Doc. #1 at 58.

      The only allegation against Dr. Santarsiero is that he recommended that

plaintiff be transferred to Garner for mental health reasons but that the

correctional officials refused to do so. Plaintiff alleges no facts suggesting that

Dr. Santarsiero had authority to override correctional officials. Thus, the Court

cannot discern how Dr. Santarsiero violated plaintiff’s constitutional rights. Any



                                          10
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 11 of 24




claims against Dr. Santarsiero are dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

      The only allegation against defendant Quiros is that he removed plaintiff

from Administrative Segregation after a confinement there for over four years.

Plaintiff alleges that he was readmitted to the Department of Correction on

January 10, 2018, just over a year before he commenced this action. Thus, the

allegation against defendant Quiros cannot not relate to this period of

incarceration.

      Federal Rule of Civil Procedure 20 permits joinder of multiple defendant if

“any right to relief is asserted against them jointly, severally, or in the alternative

with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences” and “any question of law or fact common to all

defendants will arise in the action.” As the period of confinement in

Administrative Segregation relating to defendant Quiros occurred at a different

time, and probably while plaintiff was a sentenced prisoner, the claim against

defendant Quiros does not arise from the same series of occurrences and may

involve a different legal standard than the claims against the other defendants.

The claim against defendant Quiros is dismissed without prejudice as improperly

joined in this action.

      The only reference to defendant Kilham is her name on an exhibit notifying

plaintiff of an extension of the time to respond to his grievance. Plaintiff has no

constitutional right to have his grievances processed in a timely manner. See

Riddick v. Semple, 731 F. App’x 11, 13 (2d Cir. 2018) (inmates have no

constitutionally “protected due process entitlements to specific state-mandated



                                          11
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 12 of 24




[grievance] procedures”) (quoting Holcomb v. Lykens, 337 F.3d 217, 224 (2d Cir.

2003) (internal quotation marks omitted)). As plaintiff has not alleged facts

suggesting that defendant Kilham violated any of his constitutionally protected

rights, the claim against her are dismissed pursuant to 28 U.S.C § 1915A(b)(1).

      In addition, plaintiff alleges that defendant Dow improperly registered

plaintiff as a sex offender. The exhibit plaintiff filed, however negates this claim.

The form notified plaintiff that he was not eligible for Risk Reduction Earned

Credit. Doc. # 11 at 57. The checked box indicates that his ineligibility was

based on his reclassification to Administrative Segregation. Although the

notification form has a space to show that an inmate has completed the sex

offender registration process, that box was not checked. Thus, contrary to

plaintiff’s belief, the form does not show that he was registered as a sex offender.

As the Court can discern no other factual basis for this claim, the claim against

defendant Dow regarding sex offender registration is dismissed pursuant to 28

U.S.C. § 1915A(b)(1).

B.    Verbal Harassment

      Plaintiff alleges that defendant Purdy threatened and harassed him

because he was an accused sexual offender. Verbal threats and harassment

have been held not to state a cognizable claim under section 1983. See Cole v.

Fischer, 379 F. App’x 40, 43 (2d Cir. 2010) (“Verbal harassment, standing alone,

does not amount to a constitutional deprivation.”); Cuocco v. Moritsugu, 222 F.3d

99, 109 (2d Cir. 2000) (noting that “rudeness and name-calling does not rise to the

level of a constitutional violation); Purcell v. Coughlin, 790 F.2d 263, 265 (2d Cir.



                                          12
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 13 of 24




1986) (name-calling without appreciable injury not constitutional injury); Murray

v. Pataki, No. 03-CV-1263(LEK/RFT), 2007 WL 956941, at *8 (N.D.N.Y. Mar. 29,

2007) (“Plaintiff’s claim for verbal harassment in the form of racial statements and

threats is not actionable under 42 U.S.C. § 1983.”).

      Plaintiff alleges that defendant Purdy harassed him and told plaintiff that he

would make his life in prison miserable because he was an accused sex offender.

While reprehensible, the conduct does not constitute a constitutional violation.

The harassment claim is dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

C.    Use of Excessive Force

      Plaintiff also alleges that, on once occasion, defendant Purdy pushed him

against the door causing a cut to his brow. In Kinglsey v. Hendrickson, ___ U.S.

___, 135 S. Ct. 2466 (2015), the Supreme Court considered an excessive force

claim brought by a pretrial detainee. The Court noted that “the Due Process

Clause protects a pretrial detainee from the use of excessive force that amounts

to punishment.” Id. at 2473 (quoting Graham v. Connor, 490 U.S. 386, 395 n.10

(1989) (internal quotation marks omitted). To establish an excessive force claim,

“a pretrial detainee must show only that the force purposely or knowingly used

against him was objectively unreasonable.” Id. In evaluating the reasonableness

of the force used, the court should consider “the relationship between the need

for the use of force, and the amount of force used; the extend of the plaintiff’s

injury; any effort made by the officer to temper or to limit the amount of force; the

severity of the security problem at issue; the threat reasonably perceived by the

officer; and whether the plaintiff was actively resisting.” Id. (citing Graham, 490



                                         13
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 14 of 24




U.S. at 396).

      Plaintiff alleges that defendant Purdy used force as harassment. There was

no security problem or issue precipitating the use of force. Rather the force was

knowingly used solely to harass plaintiff. The Court considers plaintiff’s

allegations sufficient to state a plausible claim for excessive use of force.

      Plaintiff alleges that he complained about the use of force to defendants

Lizon and Rodriguez, but they did not intercede. As the excessive force claim

alleging repeated acts of force is proceeding, supervisory liability claims against

defendants Lizon and Rodriguez will proceed for the alleged failure to intervene.

D.    Due Process

      Plaintiff contends that he was denied due process at the Administrative

Segregation hearing. “[U]nder the Due Process Clause, a detainee may not be

punished prior to an adjudication of guilt in accordance with due process.”

Almighty Supreme Born Allah v. Milling, 876 F.3d 48, 55 (2d Cir. 2017) (quoting

Bell v. Wolfish, 441 U.S. 520, 535 (1979) (internal quotation marks omitted). If

restrictions are imposed on a pretrial detainee solely as punishment and not for a

legitimate government purpose, the restrictions violate substantive due process.

Id. Procedural due process requires that at a hearing, the pretrial detainee be

given “written notice, adequate time to prepare a defense, a written statement of

the reasons for action taken, and a limited ability to present witnesses and

evidence” before the inmate is subjected to punitive sanctions. Id. n.3.

      Plaintiff alleges that defendant Tugie failed to provide a statement of

reasons for her decision to reclassify him to Administrative Segregation and



                                         14
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 15 of 24




refused to permit him to present evidence to show the falsity of the disciplinary

reports upon which the reclassification recommendation was based. Plaintiff

alleges and submits evidence that defendants Tugie and Dow told him that he

could submit his evidence later but did not arrange for him to do so before the

decision was issued. See Doc. #11 at 56. Plaintiff contends that he was being

punished for the charges against him; his reclassification was the result of the

false disciplinary reports issued by defendant Purdy because of the charges

against him, and not anything he did while in custody. At this stage of litigation,

the Court concludes that the allegations are sufficient to state plausible

substantive and procedural due process claims against defendant Tugie and a

procedural due process claim against defendant Dow.

E.    False Accusation

      Plaintiff alleges that defendant Purdy issued two false disciplinary reports

against him. A false accusation, without more, is not cognizable under section

1983 as a denial of due process. Mitchell v. Senkowski, 158 F. App’x 346, 349

(2005); Freeman v. Rideout, 808 F.2d 949, 951-52 (2d Cir. 1986) (“The prison

inmate has no constitutionally guaranteed immunity from being falsely or

wrongfully accused of conduct which may result in the deprivation of a protected

liberty interest.”). A false disciplinary report “violates due process only where

either procedural protections were denied that would have allowed the inmate to

expose the falsity of the evidence against him … or where the fabrication of

evidence was motivated by a desire to retaliate for the inmate’s exercise of his

substantive constitutional rights….” Mitchell, 158 F. App’x at 349 (citation



                                         15
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 16 of 24




omitted).

      Plaintiff alleges that the false charges were used to support his

reclassification to Administrative Segregation and he was not allowed to present

evidence to show that the charges were false. The Court considers the

allegations sufficient to support a false accusation due process claim against

defendant Purdy.

F.    Deliberate Indifference to Safety

      In Darnell, the Second Circuit held that the reasoning from Kingsley should

be applied to other inmate claims involving deliberate indifference, including

claims for deliberate indifference to safety. 849 F.3d at 33 n.9. Thus, to

demonstrate that the defendants were deliberately indifferent to his health and

safety, a “pretrial detainee must prove that the defendant acted intentionally to

impose the alleged condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed to the pretrial detainee even though the

defendant-official knew, or should have known, that condition imposed an

excessive risk to health or safety.” Id. at 35.

      Plaintiff alleges that he was held in solitary confinement in Administrative

Segregation even though solitary confinement exacerbated his mental health

illness causing mental breakdowns and suicidal ideation. Plaintiff alleges and

has submitted many inmate requests and grievances bringing this issue to the

attention of the defendants in various ways, but nothing was done. Plaintiff also

provides evidence that he alerted defendants Rodriguez and Lizon of the force

used against him by defendant Purdy. Doc. #11 at 93-95. Although the



                                          16
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 17 of 24




allegations are not entirely clear, the Court considers the allegations to be

sufficient at this stage of litigation to plausibly allege that the defendants

recklessly failed to act with reasonable care to mitigate the risk to plaintiff’s

health and safety. The deliberate indifference claim will proceed against

defendants Rodriguez, Tugie, Davis, Robles, Jackson, Lizon, and Semple.

G.    Retaliation

      Plaintiff alleges that many actions of the defendants were taken because he

filed numerous requests and grievances. To state a retaliation claim, plaintiff

must allege facts establishing three things. First, he engaged in protected

speech or conduct; second, the defendants took adverse action against him; and

third, a causal connection between his protected speech and the adverse action.

Bilal v. White, 494 F. App’x 143, 146 (2d Cir. 2012). Because retaliation claims are

easily fabricated, the courts consider such claims with skepticism and require

that they be supported by specific facts. Conclusory allegations of retaliatory

conduct are not sufficient. See Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015)

(“First Amendment retaliation claims brought by prisoners must ‘be supported by

specific and detailed factual allegations,’ not stated ‘in wholly conclusory

terms.’”) (citation omitted).

      Plaintiff alleges that he filed numerous requests and grievances. Filing

these documents is a protected activity. See Gill v. Pidlypchak, 389 F.3d 279, 280

(2d Cir. 2004) (filing a grievance is constitutionally protected activity and will

support a retaliation claim). He also alleges that the defendant Purdy increased

his harassment and called plaintiff a snitch when plaintiff filed complaints and



                                          17
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 18 of 24




grievances against him and defendant Rodriguez decided to recommend

Administrative Segregation placement in response to plaintiff’s many complaints

and grievances. These allegations are sufficient to state plausible retaliation

claims against defendants Purdy and Rodriguez.

H.    Thirteenth Amendment

      In an exhibit entitled “Request for Relief/Reasons,” Doc. #1 at 69, plaintiff

quotes the Thirteenth Amendment. He does not allege any facts, however,

indicating that he was required to perform any job duties while incarcerated.

      The Thirteenth Amendment bans “enforced compulsory service of one to

another.” McGarry v. Pallito, 687 F.3d 505, 513 (2d Cir. 2012) (quoting Hodges v.

United States, 203 U.S. 1, 16 (1908)). The Second Circuit has held that detainees

may be required to perform personally-related chores but may not be required to

perform tasks “solely in order to assist in the defraying of institutional costs.” Id.

at 513-14 (quoting Jobson v. Henne, 355 F.2d 129, 132 n.3 (2d Cir. 1966)) (internal

quotation marks omitted). As plaintiff does not allege that he was required to

perform any tasks, he has not stated a plausible Thirteenth Amendment claim.

Any such claim is dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

I.    Declaration of Human Rights

      Plaintiff argues that the defendants’ actions violated his rights under the

Universal Declaration of Human Rights. Although this document possesses

“moral authority,” it does not “impose obligations as a matter of international

law.” Sosa v. Alvarez-Machain, 542 U.S. 692, 734-35 (2004) (explaining that the

Universal Declaration of Human Rights is an international agreement that does



                                         18
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 19 of 24




not give rise to legal obligations because it is merely a “statement of principles”);

see also Flores v. Southern Peru Copper Corp., 414 F.3d 233, 262 (2d Cir. 2003)

(Universal Declaration of Human Rights is non-binding on the United States).

      Other Circuits and courts within the Second Circuit have held that the

Universal Declaration of Human Rights does not provide a basis for a section

1983 claim. See United States v. Chatman, 351 F. App’x 740, 741 (3d Cir. 2009)

(“[T]he Universal Declaration of Human Rights is a nonbinding declaration that

provides no private right of action.”); Huynh Thi Anh v. Levi, 586 F.2d 625, 629 (6th

Cir. 1978) (“[I]t does not appeal that the Geneva Convention or the Declaration of

Rights are in fact treaties in force in the United States.”); Chinloy v. Seabrook, No.

14-CV-350(MKB), 2014 WL 1343023, at *4 (E.D.N.Y. Apr. 3, 2014) (citing cases).

This claim is dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

                      III.   Motion for Appointment of Counsel

      Plaintiff has filed two motions seeking appointment of pro bono counsel

pursuant to 28 U.S.C. § 1915. The Second Circuit repeatedly has cautioned the

district courts against the routine appointment of counsel. See, e.g., Ferrelli v.

River Manor Health Care Center, 323 F.3d 196, 204 (2d Cir. 2003); Hendricks v.

Coughlin, 114 F.3d 390, 393 (2d Cir. 1997). The Second Circuit also has made

clear that before an appointment is even considered, the indigent person must

demonstrate that he is unable to obtain counsel. Saviano v. Local 32B-32J, 75 F.

App’x 58, 59 (2d Cir. 2003) (quoting Cooper v. A. Sargenti Co., 877 F.2d 170, 173

(2d Cir. 1989)).

      In his motions for motion for appointment of counsel, plaintiff lists three



                                         19
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 20 of 24




attorney who declined assistance. Plaintiff does not indicate that he contacted

Inmates’ Legal Aid Program, the organization under contract with the Department

of Correction to provide legal assistance to Connecticut inmates. Although

program attorneys cannot represent plaintiff, they can provide assistance in

crafting discovery requests, drafting motions, or responding to motions filed by

the defendants. Absent a denial of assistance from Inmates’ Legal Aid Program,

plaintiff has not shown that his is unable to obtain legal assistance on his own.

Accordingly, plaintiff’s motions are denied without prejudice.

                                     CONCLUSION

      Plaintiff’s motions to amend the complaint [Doc. #8] and for extension of

time to respond to the notice of insufficiency [Doc. #10] are DENIED as moot. His

motions for appointment of counsel [Docs. #2 & #7] are DENIED without prejudice

to refiling at a later stage of litigation accompanied by evidence that the

assistance available from Inmates’ Legal Aid Program is insufficient.

      All claims against defendants Reischerl, Longo, Maiga, Rinaldi, Cepelak,

Quiros, Santarsiero, and Kilham, the claim against defendant Dow relating to sex

offender registration, the claim for harassment, and the claims for violation of the

Thirteenth Amendment and the Universal Declaration of Human Rights are

DISMISSED.

      The case will proceed on the claims set forth above for use of excessive

force against defendant Purdy, supervisory liability relating to the use of force

against defendants Lizon and Rodriguez, denial of due process based on a false

accusation against defendant Purdy, denial of substantive and procedural due



                                         20
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 21 of 24




process against defendant Tugie, denial of procedural due process against

defendant Dow, deliberate indifference to health and safety against defendants

Rodriguez, Purdy, Tugie, Davis, Robles, Jackson, Lizon, and Semple, and

retaliation against defendants Rodriguez and Purdy.

      In accordance with the foregoing analysis, the Court enters the following

orders:

      (1)    Because plaintiff paid the filing fee to commence this action, he is

responsible for serving the Amended Complaint on the defendants in accordance

with the requirements of Rule 4, Fed. R. Civ. P. Within thirty days of the date of

this order, plaintiff shall effect service of the Amended Complaint on defendants

Rodriguez, Purdy, Tugie, Davis, Robles, Jackson, Lizon, Semple, and Dow in their

individual capacities by mailing a Notice of Lawsuit form, a Waiver of Service of

Summons form, a copy of the Amended Complaint, and a copy of this Order to

each defendant. Plaintiff shall file a notice with the Clerk indicating the date on

which he mailed the Notice of Lawsuit and Waiver of Services of Summons forms

to the defendants in their individual capacities.

      In accordance with the requirements of Rule 4, Fed. R. Civ. P., plaintiff shall

also effect service of the Amended Complaint on defendants Rodriguez, Purdy,

Tugie, Davis, Robles, Jackson, Lizon, Semple, and Dow in their official capacities

by serving a copy of the Summons, Amended Complaint, and this Order on the

defendants using the address of the Office of the Attorney General, 55 Elm Street,

Hartford, Connecticut 06141.




                                         21
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 22 of 24




      (2)     The Clerk shall send plaintiff instructions for service of the

Amended Complaint on the defendants in their individual and official capacities,

together with one copy of the Amended Complaint and its exhibits, one copy of

this Order, ten blank Notice of Lawsuit forms, ten blank Waiver of Service of

Summons forms, and one summons form completed and issued by the Clerk for

all defendants (using the address of the Office of the Attorney General, 55 Elm

Street, Hartford, Connecticut 06141). Plaintiff shall file with the Clerk the signed

Waivers of Service of Summons forms when he receives from the defendants in

their individual capacities. He shall also file a return of service documenting

when the defendants were served in their official capacities. If any defendant

fails to return a signed waiver of service of summons form by the date specified,

plaintiff shall arrange for that defendant to be personally served in his or her

individual capacity in accordance with Rule 4(m), Fed. R. Civ. P.

      (3)    The Clerk shall send a courtesy copy of the Amended Complaint and

this Order to the Connecticut Attorney General and the Department of Correction

Office of Legal Affairs.

      (4)    The defendants shall file their response to the complaint, either an

answer or motion to dismiss, within sixty (60) days from the date the waiver

forms are mailed. If they choose to file an answer, they shall admit or deny the

allegations and respond to the cognizable claims recited above. They also may

include all additional defenses permitted by the Federal Rules.

      (5)    Discovery, pursuant to Federal Rules of Civil Procedure 26 through

37, shall be completed within seven months (210 days) from the date of this



                                          22
       Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 23 of 24




order. Discovery requests need not be filed with the court.

      (6)    All motions for summary judgment shall be filed within eight months

(240 days) from the date of this order.

      (7)    Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to

a dispositive motion within twenty-one (21) days of the date the motion was filed.

If no response is filed, or the response is not timely, the dispositive motion can

be granted absent objection.

      (8)    If plaintiff changes his address at any time during the litigation of

this case, Local Court Rule 83.1(c)2 provides that plaintiff MUST notify the court.

Failure to do so can result in the dismissal of the case. Plaintiff must give notice

of a new address even if he is incarcerated. Plaintiff should write PLEASE NOTE

MY NEW ADDRESS on the notice. It is not enough to just put the new address on

a letter without indicating that it is a new address. If plaintiff has more than one

pending case, he should indicate all the case numbers in the notification of

change of address. Plaintiff should also notify the defendant or the attorney for

the defendant of his new address.

      (9)    Plaintiff shall utilize the Prisoner Efiling Program when filing

documents with the court. Plaintiff is advised that the Program may be used only

to file documents with the court. As local court rules provide that discovery

requests are not filed with the court, discovery requests must be served on

defendants’ counsel by regular mail.

      SO ORDERED.

      Dated this 9th day of July 2019 at Hartford, Connecticut.



                                          23
Case 3:19-cv-00413-VLB Document 12 Filed 07/08/19 Page 24 of 24




                                            Vanessa Bryant
                                            2019.07.08 18:33:30 -04'00'
                            Vanessa L. Bryant
                            United States District Judge




                              24
